Case 8:20-cr-00127-MWF Document 227 Filed 08/04/21 Page 1 of 7 Page ID #:2823


     Harland W. Braun, Esq. [CASBN 41842]
     BRAUN & BRAUN LLP
     10880 Wilshire Boulevard, Suite 1020
     Los Angeles, California 90024
     Telephone: (310) 277-4777
     Facsimile: (310) 507-0232
     Email: harland@braunlaw.com

     Attorney for Defendant
     GUAN LEI


                                 UNITED STATES DISTRICT COURT

                        FOR THE CENTRAL DISTRICT OF CALIFORNIA


     UNITED STATES OF AMERICA,                         No. CR 20-127(B) - MWF

                    Plaintiff,                         DEFENDANT GUAN LEI’S
                                                       RESPONSE TO
                         v.                            GOVERN-MENT’S MOTION TO
                                                       DISMISS [224]
     GUAN LEI,

                    Defendant.



              I was anticipating and preparing for my trial beginning August 31, 2021, so that I

     would be given a chance to show the world how the US government frames me. To my

     surprise, the US government suddenly dismissed my case without given any reasons.

     However, what made me really angry is that the US government repeatedly distorted the

     truth but I never had the chance to tell the truth in court. Given this chance of writing a

     response to the government’s Motion to Dismiss, I will present you all the truths in this

     case, which should help you understand how the US government frames me.




     Lei.12

        DEFENDANT GUAN LEI’S RESPONSE TO GOVERNMENT’S MOTION TO DISMISS [224]
Case 8:20-cr-00127-MWF Document 227 Filed 08/04/21 Page 2 of 7 Page ID #:2824


              As you know, the US government arrested me and then charged me based on a

     discarded hard drive. The FBI really didn’t know whose the hard drive was nor did they

     understand what type the hard drive was. In the first indictment issued by the Grand Jury,

     the US government claimed that I destroyed and threw an “internal” hard drive. In the

     Criminal Complaint, the FBI SA Timothy Hurt claimed that I was seen reaching into my

     sock and then throwing a hard drive into the dumpster. However, as you already know, the

     hard drive is “external” and actually belongs to my girlfriend. Moreover, Ms. Yang also

     provided my attorney, Bin Li, with the invoice of the hard drive, which would have

     undeniably demonstrated that the hard drive belongs to her and that it is indeed an external

     hard drive. My attorney, Harland Braun, was planning on presenting this invoice as

     evidence at trial - anyone who is interested can reach out to him for this information.



              Here, I want to especially state the truth behind the “sock-hard-drive-lookout” story

     concocted by the FBI. First, just think in a normal way, how can such a big item, the 2. 5

     inch hard drive, be put into a sock? It is of course impossible that I, without any magic, can

     put the 2.5 inch hard drive into my sock, let alone normally walking around the complex

     with such a sharp item in my sock without hurting myself. This concocted story is really

     ridiculous, stupid and evil. The more ridiculous thing is that there are so many non-stupid

     people in the world trusting this stupid story. Second, according to my review and analysis

     of the discovery produced by the US government, the FBI employees who did surveillance

     on me never mentioned the word “sock” nor did they ever exactly claim that I was seen

     throwing the hard drive into the dumpster. Instead, according to the two letters from the



     Lei.12                                     2.
        DEFENDANT GUAN LEI’S RESPONSE TO GOVERNMENT’S MOTION TO DISMISS [224]
Case 8:20-cr-00127-MWF Document 227 Filed 08/04/21 Page 3 of 7 Page ID #:2825


     FBI employees to Timothy Hurt on 07/25/2020 and 07/26/2020, I was only seen bending

     down and “in the vicinity of the dumpster”. It is the FBI SA Timothy Hurt who

     deliberately altered the words of the FBI employees and then made up that story in an

     effort to forcefully match my behavior with the fact that the FBI employees found a

     discarded hard drive in the dumpster after me and Ms. Yang passed by it. One of the

     pictures taken by the FBI employees on 07/25/2020, which clearly shows that a used

     napkin was laid on the hard drive, can definitely exclude the possibility that I was seen

     throwing the hard drive on that day. Should I throw a hard drive on 07/25/2020, the hard

     drive should be laid above or aside the used napkin, rather than the situation shown in the

     picture taken by the FBI employees.



              So what’s the truth about the hard drive? First, according to my review of the

     discovery and my recollections, the hard drive should be threw into the dumpster on

     07/24/2020 rather than 07/25/2020. It’s most likely that I threw the used napkin when Ms.

     Yang and me passed by the dumpster on 07/25/2020. Second, on 07/22/2020, the Embassy

     of PRC thirdly published the announcement to remind the Chinese citizens to pay attention

     to the electronic device inspection targeted to Chinese students at the airport. It’s after the

     publishing of this widely-broadcasted announcement that Ms. Yang decided to consolidate

     her electronic devices in an effort to go home smoothly at the airport. What I want to tell

     you here is that there were many Chinese students who went back China last summer

     suggested other Chinese students to take as few as electronic devices because Chinese

     students were heavily targeted by the CBP at the airport. Third, I had never used Ms.



     Lei.12                                     3.
        DEFENDANT GUAN LEI’S RESPONSE TO GOVERNMENT’S MOTION TO DISMISS [224]
Case 8:20-cr-00127-MWF Document 227 Filed 08/04/21 Page 4 of 7 Page ID #:2826


     Yang’s hard drive and it was most likely the first time that I touched Ms. Yang’s hard drive

     when she asked me to take out the memory part of the hard drive rather than directly

     throwing it away. At that time, unfortunately, I didn’t find an appropriate screwdriver to

     open the hard drive. This is why I used a plier to forcefully break the hard drive and then

     took out the memory part of the hard drive. I never wanted to destroy the hard drive on

     purpose and, in fact, I never agreed to the word “destroy” used by the US government in

     the indictment. Fourth, I threw the hard drive into the dumpster when I and Ms. Yang

     passed by it. It’s totally not a secret behavior. Actually, the dumpster was located near the

     busiest and most open part of the complex. Ms. Yang and me passed by it almost every

     time when we went out of the complex or took a walk around the complex. For me, Ms.

     Yang’s hard drive was just one of the common rubbish we threw away when we were

     ready to return to China last summer. I never expect that the US government can use such a

     useless rubbish as an “evidence” to arrest me, to charge me, and to throw me into the jail

     for over 9 months.



              The most ridiculous thing, which also stunned me the most, is that the US

     government repeatedly claimed that the hard drive might contain some sensitive

     technology or software that I want to transfer from UCLA to NUDT. This is absolutely a

     strong demonstration to the whole world that the US government was trying to frame me

     because, as the FBI already knew from UCLA, I never had any chance or any way to

     access any sensitive technology or software. How can one transfer something that actually

     doesn’t exist? I never expect that there is such a baseless, stupid and evil charge in the



     Lei.12                                    4.
        DEFENDANT GUAN LEI’S RESPONSE TO GOVERNMENT’S MOTION TO DISMISS [224]
Case 8:20-cr-00127-MWF Document 227 Filed 08/04/21 Page 5 of 7 Page ID #:2827


     world. Again, the most ridiculous thing is that there are so many non-stupid people in the

     world choosing to trust this stupid charge is not stupid. It’s clear that the US government,

     who used their evil and dirty think to think about Chinese students, thought all Chinese

     students from military-affiliated schools were spies. I think that I should not be the only

     victims who suffer from the US government’s anti-Chinese movement.



              As you know, the two AUSAs immediately added another two charges to the

     indictment after they knew from Ms. Yang that the hard drive was an external hard drive,

     that the hard drive belongs to her, and that I never used the hard drive. In the newly-added

     two charges, I was charged with Visa Fraud and False Statement. However, I really can’t

     understand how could US government successfully charge me with Visa Fraud given the

     fact that no solid evidence about Visa Fraud could be provided to the Grand Jury. In the

     US, can US government arbitrarily charge a person whatever they want? The US

     government of course knew that there were two types of students at NUDT: civilian and

     military. The facts that the US government knew also included the truth that military

     training is quite common in China.



              For False Statement, as you know, the US government claimed that I lied to the FBI

     that I didn’t have additional electronic devices. The basis of this charge was that after the

     interview or interrogation to me, the FBI seized an iPad Air 2 and a USB drive which

     contained information related to me. I really can’t understand how could the US

     government add this charge to the indictment because, at that time, the two AUSAs already



     Lei.12                                    5.
        DEFENDANT GUAN LEI’S RESPONSE TO GOVERNMENT’S MOTION TO DISMISS [224]
Case 8:20-cr-00127-MWF Document 227 Filed 08/04/21 Page 6 of 7 Page ID #:2828


     knew from Ms. Yang that these two electronic devices belonged to her as well. I know that

     the two AUSAs might not want to trust Ms. Yang’s words. However, Ms. Yang also

     provided my attorney, Bin Li, with the invoices of the iPad Air 2 and the USB drive which

     can undeniably demonstrate that these two electronic devices belong to her. Another thing

     I want to tell you is that the interpreter, Jerry Wu, actually provided the totally wrong

     interpretation. The interpreter actually asked me, “do you have any other these USB

     drives?”, which is totally different to what Timothy Hurt asked me. I really can’t

     understand how the US government can put the iPad Air 2, which is clearly not classified

     as a USB drive, into this charge.



              After I got out of the jail, I did careful review of all the discovery produced by the

     US government. I summarized 11 items which can demonstrate without doubt that the FBI

     SA Timothy Hurt might be subject to perjury prosecution. My attorney, Harland Braun,

     planned to present them at trial when he does cross-examination to Mr. Hurt. It’s really a

     pity because, without the trial, we missed a good opportunity to show the world how Mr.

     Hurt frames me. I also drafted a report to heavily rebut all the distorted and dishonest

     statements made by the two AUSAs in all of their filed motions. Due to limited space, I do

     not show it to you here.



              For a long time, I thought that you might work together with the US government to

     frame me because given such weak evidence, you repeatedly denied my bail. Later, I

     understood that it was probably because you were always fed with the information from



     Lei.12                                      6.
        DEFENDANT GUAN LEI’S RESPONSE TO GOVERNMENT’S MOTION TO DISMISS [224]
Case 8:20-cr-00127-MWF Document 227 Filed 08/04/21 Page 7 of 7 Page ID #:2829


     the US government, which made you unable to know what really happened. For a long

     time, I was never given a chance to speak out in court. I hope that this response can help

     you understand the truth. Anyway, I appreciate you a lot because you allowed Ms. Yang to

     go home and finally gave me a bond with the objection of the US government.



              In my case, I was put in jail for over 9 months. It’s truly a terrible experience for

     me. I feel that, as a Chinese citizen, I was arbitrarily bullied by the US government. I

     know that it’s because China is not as strong as US now. I will always remember this

     experience and will contribute myself to building a much stronger China. I hope that, in

     the near future, nobody dare to bully Chinese citizens any more.



     Dated: August 5, 2021                        by Guan Lei (关磊)




     Lei.12                                      7.
        DEFENDANT GUAN LEI’S RESPONSE TO GOVERNMENT’S MOTION TO DISMISS [224]
